
	
		III
		111th CONGRESS
		2d Session
		H. CON. RES. 294
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 23, 2010
			Received; referred to the
			 Committee on Energy and Natural
			 Resources
		
		CONCURRENT RESOLUTION
		Commemorating the 75th Anniversary of the
		  Blue Ridge Parkway.
	
	
		Whereas the Blue Ridge Parkway links the Great Smoky
			 Mountains National Park to the Shenandoah National Park, providing 469 scenic
			 miles for motor recreation along the crest of the Blue Ridge Mountains in North
			 Carolina and Virginia;
		Whereas North Carolina state geologist Joseph Hyde Pratt
			 first proposed a scenic road along the Blue Ridge Mountains in 1906;
		Whereas, on November 24, 1933, at the recommendation of
			 Virginia Senator Harry Byrd, Secretary of the Interior Harold Ickes approved
			 construction of the new highway to connect the Great Smoky Mountains National
			 Park with the Shenandoah National Park;
		Whereas, on September 11, 1935, construction began on the
			 first 12.5-mile section of the Blue Ridge Parkway near Cumberland Knob in North
			 Carolina;
		Whereas Stanley L. Abbott is widely remembered as the
			 father of the Blue Ridge Parkway for his work to oversee
			 planning of the project;
		Whereas the Blue Ridge Parkway was established by Congress
			 as a unit of the National Park Service on June 30, 1936;
		Whereas the National Park Service development program,
			 “Mission 66”, oversaw the completion of most remaining gaps along the Blue
			 Ridge Parkway during the 1950s and 1960s;
		Whereas the Blue Ridge Parkway's final stretch of road was
			 completed in 1987 with the construction of the Linn Cove Viaduct;
		Whereas the Blue Ridge Parkway provides recreational
			 opportunities for American families at picnic areas, campgrounds, and on scenic
			 drives through Appalachian mountain passes;
		Whereas the diverse topography and numerous vista points
			 along the Blue Ridge Parkway make it the most accessible way to visit and
			 experience Southern Appalachian rural landscapes and mountains;
		Whereas the Parkway is world-renowned for its
			 biodiversity, which includes 74 species of mammals, 50 salamander species, 35
			 reptile species, 159 species of birds and 25 species of fish;
		Whereas the Blue Ridge Parkway is the most visited unit of
			 the National Park Service with nearly 20 million visitors each year;
		Whereas the Blue Ridge Parkway promotes regional travel
			 and tourism by unifying the 29 counties through which it passes, engendering a
			 shared regional identity, providing a common link of interest, and contributing
			 to the economic vitality of the area;
		Whereas the Blue Ridge Parkway is one of the strongest
			 economic engines in the Southern Appalachian region, generating an estimated
			 $2.3 billion in North Carolina and Virginia annually;
		Whereas the Blue Ridge Parkway has received volunteer
			 support from thousands of Virginians and North Carolinians, including 1,400
			 volunteers in 2008 who provided more than 50,000 hours of service;
		Whereas the Blue Ridge Parkway is a great public works
			 achievement that maintains natural, historic, and cultural significance for the
			 people of Virginia and North Carolina; and
		Whereas this crown jewel of the National Park Service
			 deserves the support of Congress to preserve its ecological and cultural
			 integrity, maintain its infrastructure, and protect its famously scenic views:
			 Now, therefore, be it
		
	
		That Congress—
			(1)commemorates the
			 75th Anniversary of the Blue Ridge Parkway; and
			(2)acknowledges the
			 historic and enduring scenic, recreational, and economic value of this unique
			 national treasure.
			
	
		
			Passed the House of
			 Representatives September 22, 2010.
			Lorraine C. Miller,
			Clerk.
		
	
